DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Consider claim 1, the recitation of “SDL” model is indefinite since the abbreviation is not well-known in the art. Applicant must spell out the abbreviation.
Consider claim 1, the recitation of “image data to be extracted” and “image information” is indefinite since it is unclear whether they are different or same image “data” or image “information”. 
Claim 1 recites the limitation "the image extraction" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the part of eigenvector generation" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the part of image extraction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the image data" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "the original image" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the feature vector" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the probability space" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the Gaussian process" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the maximum probability Gaussian process" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Consider claim 1, the recitation “complex feature value” and “each feature value” is indefinite since it is uncertain whether the feature values are same or different.
Claim 1 recites the limitation "the images to be extracted" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the result" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the database" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the sample image data" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the above methods" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "the distance" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the eigenvector of the sample image" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Consider claim 1, the recitation “each eigenvector registered in the database” is indefinite, since there is no prior recitation of registering each eigenvector in the database.
Claim 1 recites the limitation "the gray-scale value" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the required image" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the eigenvector with the smallest distance" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the described distance" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the distance scale" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the described maximum probability value" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the iteration result" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the described maximum probability space" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
4 recites the limitation "the space” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the maximum probability scale" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the iteration results" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the described maximum probability distribution" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the maximum probability value" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the maximum probability scale" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the iteration results" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the image required to extracted" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the main eigenvector" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the difference" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the ratio" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
6 recites the limitation "the gray scale of a certain color" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the lane" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the maximum gray value" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the background" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the minimum gray-scale" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the closest to the lane" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the probability distribution" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-6 are allowable over prior art.

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


September 25, 2021

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662